                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA                           )
                                                   )
VS.                                                )     NO.     18-CR-02753-KG
                                                   )
EDWARD FLEMING                                     )
                                                   )


         DEFENDANT’ REPLY TO UNITED STATES RESPONSE (DOC. 43)
           AND REPLY TO PROBATION OFFICE RESPONSE (DOC. 44)

        Defendant, EDWARD FLEMING, by and through his attorney of record,

ORLANDO MONDRAGON, files the This reply to both the Government and

Probation’s Response to Defendant’s original objections.

                   I. Defendant’s Position relating to counterfeit money

        Defendant still disputes that the money is counterfeit. Defendant alleges that he

obtained the alleged counterfeit money from wish.com website. Attached hereto is the

description of that money. The description states that the money appears and looks realistic on

camera, but the prop money does not have working holograms and does not feel like real USA

currency due to law. The recent discovery provides pictures of the alleged counterfeit money,

but the images appear as the ones listed on the wish.com website; therefore, Defendant still

maintains the position that the money is not counterfeit, but play money that is legally

obtainable through the wish.com website.1

                    II. Defendant’s position relating to drug possession

        Defendant still maintains the position that it was not methamphetamine. He further

alleges that on his date of his arrest, the ATF agents advised him that the lab test was negative

for methamphetamine or any drug. The Forensic lab evidence receipt alleges that it was
methamphetamine, but we still do not have a lab report to confirm it was methamphetamine.

Therefore, Defendant still objects to this increase.

          The government response alleges that since Defendant admitted he traded guns for

drugs, the enhancement is applicable. The Government relies on United States v. Luke –

Sanchez, 483 F.3d 703 (10th Cir. 2007). In that case, the Defendant traded guns for

methamphetamines and was charged with drug distribution and possession of a firearm in

furtherance of a drug trafficking crime. Mr. Fleming has been charged with neither in this

case. Again there is no lab report to show that the alleged methamphetamine that was traded

was in fact methamphetamine. Defendant stands by his position that there is no lab report to

prove that it was in fact methamphetamine so the enhancement does not apply.



                                           CONCLUSION



          Therefore, considering all the facts, the evidence does not support a four level

upward adjustment under U.S.S. G. §2K2.1(b)(6). Defendant requests an evidentiary

hearing and would ask the Court to make the final determination as to whether the

§2K2.1(b)(6) level increase applies

                                                    Respectfully submitted,


                                                    /s/ Orlando Mondragon
                                                    ORLANDO MONDRAGON
                                                    Attorney for Defendant
                                                    SBN: 21803
                                                    1028 Rio Grande
                                                    El Paso, TX 79902
                                                    (915) 566-8181


1
    Defendant alleges that the play money was for his granddaughters.
                              CERTIFICATE OF SERVICE

I hereby certify that on May 7, 2019, I electronically filed the foregoing Reply using the

CM/ECF system, which will send notification of such filing to the Assistant United States

Attorney assigned to this case.


                                              /s/ ORLANDO MONDRAGON
                                             Attorney for Defendant
